BURCH, P. J.
This action is brought to recover upon a certificate of deposit purporting to have been issued by defendant, Security Bank of Tyndall, to plaintiff. The Security Bank is now insolvent and in the -hands of F. R. Smith, superintendent of banks, for liquidation. All facts were stipulated and found by the court as stipulated.
The -certificate in suit is mentioned in the statement of facts in the case of Robert B. Tripp v. Smith et al (S. D.) 222 N. W. 943, filed simultaneously herewith. Its origin and character is therein fully set forth, and that case is cited for the facts without repeating them here. That case is also authority for the decision in this case, as no question is presented not therein considered. The court made the same conclusion of law and rendered judgment for plaintiff for $4,007. Defendants appeal from the judgment.
Respondent received the certificate through Tripp, plaintiff in that suit, for a claim it then had against him, and gave no new present consideration therefor. It does not appear that it was damaged by the transaction.
The judgment appealed from is reversed and the cause re*211manded, with direction to render judgment for appellants dismissing the action on its merits, without costs. No costs to be taxed in this court.
POLLEY, SHERWOOD, CAMPBELL, and BROWN, JJ., concur.